[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Flowers, Slip Opinion No. 2014-Ohio-2123.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2014-OHIO-2123
                       DISCIPLINARY COUNSEL v. FLOWERS.
   [Until this opinion appears in the Ohio Official Reports advance sheets,
                it may be cited as Disciplinary Counsel v. Flowers,
                         Slip Opinion No. 2014-Ohio-2123.]
Attorneys—Misconduct—Engaging in conduct that adversely reflects on a
        lawyer’s fitness to practice law—Engaging in conduct prejudicial to the
        administration of justice—Public reprimand.
    (No. 2013-1621—Submitted November 6, 2013—Decided May 28, 2014.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                  Discipline of the Supreme Court, No. 2013-031.
                               ____________________
        Per Curiam.
        {¶ 1} Respondent, Janice Marie Flowers of Columbus, Ohio, Attorney
Registration No. 0074318, was admitted to the practice of law in Ohio in 2001.
On May 13, 2013, relator, disciplinary counsel, charged Flowers with professional
misconduct after Flowers, on two separate occasions and with her client’s
                             SUPREME COURT OF OHIO




permission, signed her client’s name to five affidavits and then improperly
notarized the client’s purported signatures on the affidavits.
        {¶ 2} A panel of the Board of Commissioners on Grievances and
Discipline considered the cause on the parties’ consent-to-discipline agreement.
See BCGD Proc.Reg. 11.
        {¶ 3} In the consent-to-discipline agreement, Flowers stipulates to the
facts alleged in relator’s complaint and agrees that her conduct violated
Prof.Cond.R. 8.4(d) (prohibiting a lawyer from engaging in conduct that is
prejudicial to the administration of justice) and 8.4(h) (prohibiting a lawyer from
engaging in conduct that adversely reflects on the lawyer’s fitness to practice
law).
        {¶ 4} The parties stipulate that mitigating factors include the absence of
a prior disciplinary record and Flowers’s cooperative attitude in the disciplinary
proceeding. See BCGD Proc.Reg. 10(B)(2)(a) and (d). The parties agree that
there are no aggravating factors. Based upon these factors, the parties stipulate
that a public reprimand is the appropriate sanction for Flowers’s misconduct.
        {¶ 5} The panel and board found that the consent-to-discipline
agreement conforms to BCGD Proc.Reg. 11 and recommend that we adopt the
agreement in its entirety. In support of this recommendation, the panel and board
refer to Disciplinary Counsel v. Mezacapa, 101 Ohio St.3d 156, 2004-Ohio-302,
803 N.E.2d 397 (a public reprimand was the appropriate sanction for an attorney
who signed a client’s name on an affidavit with the client’s permission and then
notarized the signature as that of the client); Cincinnati Bar Assn. v. Thomas, 93
Ohio St.3d 402, 754 N.E.2d 1263 (2001) (same); Mahoning Cty. Bar Assn. v.
Melnick, 107 Ohio St.3d 240, 2005-Ohio-6265, 837 N.E.2d 1203 (a public
reprimand was the appropriate sanction for an attorney who notarized signatures
on three affidavits even though he had not complied with the jurat representation
that the signatures were sworn to and subscribed in his presence). We agree that




                                          2
                                January Term, 2014




Flowers violated Prof.Cond.R. 8.4(d) and 8.4(h) and, as stated in the parties’
agreement and as indicated by the cited precedent, that this conduct warrants a
public reprimand.      Therefore, we adopt the parties’ consent-to-discipline
agreement.
       {¶ 6} Accordingly, Flowers is publicly reprimanded. Costs are taxed to
Flowers.
                                                         Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                             ____________________
       Scott J. Drexel, Disciplinary Counsel, and Donald Scheetz, Assistant
Disciplinary Counsel, for relator.
       James E. Arnold & Associates, L.P.A., and Alvin E. Mathews Jr., for
respondent.
                          ________________________




                                        3